Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on August 24, 2022.
Claims 1, 9, and 13 are amended.
Claims 1-15 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) in view of Jens (US Pub. No. 2014/0000216) and Sames (US Patent No. 10,005,578B).
Regarding claim 1, Ebert discloses a clipping machine (CM – Fig. 1) for producing sausage-shaped products (S), containing a flowable filling material in a tubular or bag-shaped packaging casing, the clipping machine comprising: 
- a filling tube (10) for feeding filling material into the tubular or bag-shaped packaging casing (M) stored on the filling tube and being closed at the front end by a closure means (C) (Para [0040]); 
- a casing brake assembly (CB) arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube (Para [0046] and [0052]); 
- gathering means (30) for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion (P) thereto; and 
- a clipping device (20) for placing and closing at least one closure means on the plait-like portion, including a first (22) and a second (24) clipping tool (Fig. 1, Para [0042]).
Ebert does not expressly disclose a guide unit for guiding the closure means towards the clipping device.
Jens teaches a guide unit (“the magazine apparatus” and 3a – Fig. 1) for guiding the closure means (“clips”) towards the clipping device (1, 1a, 1b) (Para [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert with a guide unit for guiding the closure means towards the clipping device as taught by Jens in order to further ensure that each closure clip is used within the clipping machine, therefore, preventing waste. 
Ebert also does not expressly disclose at least one sensing device having a first sensor element determining the presence or absence of a closure means in the guide unit.
Sames teaches at least one sensing device (“sensing device”) having a first sensor element (“sensor element”) determining the presence or absence of a closure means in the guide unit (Col. 6, lns 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert in view of Jens with a guide unit for guiding the closure means towards the clipping device, comprising at least one sensing device having a first sensor element determining the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 
Examiner interprets the combination of Ebert in view of Jens and Sames to teach a first sensor element determining the presence or absence of a closure means in the guide unit since Sames teaches the sensor being “arranged in the region of at least the second closing tool” (Col. 6, lns 62-63). 

Regarding claim 2, Ebert in view of Jens and Sames teaches the clipping machine as recited above, wherein the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 3, Ebert in view of Jens and Sames teaches the clipping machine as recited above, wherein the at least one sensing device has a second sensor element (corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1) for detecting the position or the movement of the first sensor element.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the at least one sensing device has a second sensor element for detecting the position or the movement of the first sensor element as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 4, Ebert in view of Jens and Sames teaches the clipping machine as recited above, wherein the guide unit has at least one guide groove (Jens, Fig. 1) for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove. (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the guide unit has at least one guide groove for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove as taught by Jens and Sames in order to further ensure that each closure clip is used within the clipping machine, therefore, preventing waste and further ensure that closure clip is completely closed around casing. 

Regarding claim 5, Ebert in view of Jens and Sames teaches the clipping machine as recited above, wherein the guide unit has a second guide groove (Jens, Fig. 1)  for guiding the closure clips towards the clipping device, and a second sensing device (corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1)aligned with the guide groove.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert so that the guide unit has a second guide groove for guiding the closure clips towards the clipping device, and a second sensing device aligned with the guide groove as taught by Jens and Sames in order to further ensure that each closure clip is used within the clipping machine, therefore, preventing waste and further ensure that closure clip is completely closed around casing. 

Regarding claim 13, Ebert discloses a method for producing sausage-shaped products (S – Fig. 1), containing a flowable filling material in a tubular or bag-shaped packaging casing, on a clipping machine (CM), the method comprising the steps of: 
- feeding the filling material in a feeding direction (F) into the tubular or bag-shaped packaging casing stored on a filling tube (10) and being closed at the front end by a closure means (C) (Para [0040]); 
- applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube, by a casing brake assembly (CB) arranged on the filling tube (Para [0046] and [0052]); 
- gathering the filled tubular or bag-shaped packaging casing by gathering means (30) arranged downstream the filling tube, for forming a plait-like portion (P) thereto (Para [0039]); and 
- placing and closing at least one closure means (C) on the plait-like portion by a clipping device, including a first (22) and a second (24) clipping tool (Fig. 1, Para [0042]), for closing the filled tubular or bag-shaped packaging casing (Para [0042]).
Ebert does not expressly disclose the step of: 
- guiding the closure means towards the clipping device by a guide unit.
Jens teaches the steps of: guiding the closure means (“clips”) towards the clipping device (1, 1a, 1b) by a guide unit (“the magazine apparatus” and 3a – Fig. 1) (Para [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Ebert with the step of guiding the closure means towards the clipping device by a guide unit as taught by Jens in order to further ensure that each closure clip is used within the clipping machine, therefore, preventing waste. 
Ebert also does not expressly disclose the step of: 
- representing the presence or absence of a closure means in the guide unit by at least one first sensor element.
Sames teaches the step of: 
- representing the presence or absence of a closure means by at least one first sensor element (“sensor element”) (Col. 6, lns 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Ebert in view of Jens with the step of: representing the presence or absence of a closure means in the guide unit by at least one first sensor element as taught by Sames in order to further ensure that closure clip is completely closed around casing. 
Examiner interprets the combination of Ebert in view of Jens and Sames to teach representing the presence or absence of a closure means in the guide unit since Sames teaches the sensor being “arranged in the region of at least the second closing tool” (Col. 6, lns 62-63). 

Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) in view of Jens (US Pub. No. 2014/0000216), Sames (US Patent No. 10,005,578 B2), and further in view of Hanten (US Patent No. 9,598,193 B2).
Regarding claim 6, Ebert in view of Jens and Sames teaches the clipping machine as recited above. 
Ebert in view of Jens and Sames does not expressly disclose that the first sensor element is at least partially arranged outside a housing of the clipping machine.
Hanten teaches a first sensor element (30, 32) is at least partially arranged outside a housing of the clipping machine (10, 20) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as taught by Ebert in view of Jens and Sames so that the first sensor element is at least partially arranged outside a housing of the clipping machine as taught by Hanten in order to allow space for cleaning or repair of the clipping machine. 

Regarding claim 7, Ebert in view of Jens, Sames, and Hanten teaches the clipping machine as recited above, wherein guide unit (Hanten, 22) is positioned inside the clipping machine (Hanten, 20), and a second end of the first sensor element (Hanten, 30, 32) exceeds the housing of the clipping machine (Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as taught by Ebert in view of Jens and Sames so that the guide unit is positioned inside the clipping machine, and a second end of the first sensor element exceeds the housing of the clipping machine as taught by Hanten in order to allow space for cleaning or repair of the clipping machine. 

Regarding claim 8, Ebert in view of Jens, Sames, and Hanten teaches the clipping machine as recited above, wherein the first sensor element (Hanten, 30, 32) is movable between at least two positions (Hanten, Col. 5, lns 8-10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as taught by Ebert in view of Jens and Sames so that the first sensor element (Hanten, 30, 32) is movable between at least two positions as taught by Hanten in order to allow space for cleaning or repair of the clipping machine. 

Regarding claim 14, Ebert in view of Jens and Sames teaches the method as recited above. 
Ebert in view of Jens and Sames does not expressly disclose the step of: upon indication of the absence of closure means in the guide unit, reversing the feed of closure means towards the clipping device, for removing the remaining closure means in the guide unit.
Hanten teaches the step of: upon indication of the absence of closure means in the guide unit, reversing the feed of closure means towards the clipping device, for removing the remaining closure means in the guide unit (Col. 5, lns 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Ebert in view of Jens and Sames with the step of: upon indication of the absence of closure means in the guide unit, reversing the feed of closure means towards the clipping device, for removing the remaining closure means in the guide unit as taught by Hanten in order to maintain a desired level of quality for each closed product.

Regarding claim 15, Ebert in view of Jens, Sames, and Hanten teaches the method as recited above, further comprising the step of: - stopping the clipping machine by indicating the absence of the closure means in the guide unit (Col. 5, lns 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Ebert in view of Jens and Sames with the step of: stopping the clipping machine by indicating the absence of the closure means in the guide unit as taught by Hanten in order to maintain a desired level of quality for each closed product.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jens (US Pub. No. 2014/0000216) in view of Ebert et al. (US Pub. No. 2017/0172164 A1, herein, Ebert) and further in view of Sames (US Patent No. 10,005,578 B2).
Regarding claim 9, Jens discloses a guide unit (“the magazine apparatus” – Para [0023] and 3a – Fig. 1) for use in a clipping machine (Fig. 1) for producing sausage-shaped products (“sausages” – Para [0001]),
wherein the guide unit is for guiding the closure means (“clips”) towards the clipping device (1, 1a, 1b).
Jens does not expressly disclose at least one sensing device (“sensing device”) having a first sensor element (“sensor element”) determining the presence or absence of a closure means in the guide unit (Col. 6, lns 59-67).
Sames teaches  at least one sensing device (“sensing device”) having a first sensor element (“sensor element”) determining the presence or absence of a closure means (Col. 6, lns 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the clipping machine as disclosed by Jens with at least one sensing device having a first sensor element determining the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 
Examiner interprets the combination of Jens in view of Sames to teach a first sensor element determining the presence or absence of a closure means in the guide unit since Sames teaches the sensor being “arranged in the region of at least the second closing tool” (Col. 6, lns 62-63). 
Jens also does not expressly disclose that the clipping machine comprises: 
- a filling tube for feeding filling material into the tubular or bag-shaped packaging casing stored on the filling tube and being closed at the front end by a closure means; 
- a casing brake assembly arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube; 
- gathering means for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion thereto; and 
- a clipping device for placing and closing at least one closure means on the plait-like portion.
Ebert teaches the clipping machine comprises: 
- a filling tube (10) for feeding filling material into the tubular or bag-shaped packaging casing (M) stored on the filling tube and being closed at the front end by a closure means (C) (Para [0040]); 
- a casing brake assembly (CB) arranged on the filling tube, for applying a braking force to the tubular or bag-shaped packaging casing while being pulled-off from the filling tube (Para [0046] and [0052]); 
- gathering means (30) for gathering the filled tubular or bag-shaped packaging casing and for forming a plait-like portion (P) thereto; and 
- a clipping device (20) for placing and closing at least one closure means on the plait-like portion.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify guide unit as disclosed by Jens with the clipping machine as taught by Ebert that is more user friendly and less time consuming to refill with tubular packaging (Ebert, Para [0006]-[0007]).

Regarding claim 10, Jens view of Sames and Ebert teaches the guide unit as recited above, wherein the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Jens so that the position or the movement of the first sensor element of the at least one sensing device indicates the presence or absence of a closure means in the guide unit as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 11, Jens view of Sames and Ebert teaches the guide unit as recited above, wherein the at least one sensing device has a second sensor element (corresponding to the other closing tool, 120, of the pair of closing tools, Sames, Col. 4, lns 55-60, Fig. 1) for detecting the position or the movement of the first sensor element.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Jens so that the at least one sensing device has a second sensor element for detecting the position or the movement of the first sensor element as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Regarding claim 12, Jens view of Sames and Ebert teaches the guide unit as recited above, wherein the guide unit has at least one guide groove (Jens, Fig. 1) for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove. (Sames, Col. 6, lns 59-67).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the guide unit as disclosed by Jens so that the guide unit has at least one guide groove for guiding the closure clips towards the clipping device, with the sensing device aligned with the guide groove as taught by Sames in order to further ensure that closure clip is completely closed around casing. 

Response to Arguments
Applicant’s arguments, see Pages 6-8, filed July 28, 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner relies on Jens to teach the limitations regarding the guide unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebert et al. (US Pub. No. 2016/0095326) discloses that it is known in the art for  a clipping machine to comprise a guide unit (“guide devices for clips” – Para [0005]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 23, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731